Citation Nr: 0713467	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  00-20 809A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability.

2.  Entitlement to an initial disability evaluation in excess 
of 40 percent for degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the veteran or his representative, or on the 
Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

On November 21, 2005, the Board issued a decision which 
denied the veteran's claims for service connection for a 
genitourinary disability, and for an increased initial 
disability rating in excess of 40 percent for degenerative 
joint disease of the lumbar spine.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2006, based 
on a Joint Motion for Remand (Joint Motion), the Court issued 
an Order remanding this case for compliance with the Joint 
Motion.  The Joint Motion found that the Board's November 21, 
2005 decision precluded effective judicial review.  

Accordingly, in order to prevent any denial of due process to 
the veteran, the November 21, 2005 decision of the Board must 
be vacated in its entirety, and a new decision will be 
entered as if the November 2005 decision by the Board had 
never been issued.




ORDER

The November 21, 2005 decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



